Meeeick, C. J.,
concurring. The case of the State v. Jumel is not precisely in point. There, the District Court had the option to pronounce a sentence of imprisonment, or to fine the accused. Here, it is not in the power of the court to do more than ./me, unless the accused refuses to pay the fine inflicted.
I have, therefore, doubts, whether the Act relative to criminal proceedings, in view of Arts. 115 and 103 of the Constitution, does not limit prosecutions by indictment or information to six months where the penalty denounced is a fine only. The clause is in these words : “ Nor shall any person be prosecuted for any fine or forfeiture under any law of the State, unless the prosecution shall be instituted within six months from the time of incurring such a fine or forfeiture. Nothing herein contained shall extend to any person absconding or fleeing from justice.”
Notwithstanding my doubts on this question, I yield my impressions to the conclusions of my colleagues, in which they have great confidence.